Case 1:19-cv-00291-LPS-JLH Document 63 Filed 11/02/20 Page 1 of 6 PageID #: 1868




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


  COOLTVNETWORK.COM, INC.,                       :
                                                 :
                    Plaintiff,                   :
                                                 :   C.A. No. 19-00291-LPS-JLH
        v.                                       :
                                                 :   JURY TRIAL DEMANDED
  BLACKBOARD INC.,                               :
                                                 :
                    Defendant.                   :

                                                 :
  COOLTVNETWORK.COM, INC.,                       :
                                                 :
                    Plaintiff,                   :
                                                 :
        v.                                       :   C.A. No. 19-00292-LPS-JLH
                                                 :
  FACEBOOK, INC.,                                :   JURY TRIAL DEMANDED
                                                 :
                    Defendant.                   :
                                                 :
                                                 :
  COOLTVNETWORK.COM, INC.,                       :
                                                 :
                    Plaintiff,                   :   C.A. No. 19-00293-LPS-JLH
                                                 :
        v.                                       :   JURY TRIAL DEMANDED
                                                 :
  INTERNATIONAL BUSINESS MACHINES                :
  CORPORATION,                                   :
                                                 :
                    Defendant.                   :
                                                 :




                                       1
Case 1:19-cv-00291-LPS-JLH Document 63 Filed 11/02/20 Page 2 of 6 PageID #: 1869




                                                 :
  COOLTVNETWORK.COM, INC.,                       :
                                                 :
                    Plaintiff,                   :
                                                 :    C.A. No. 19-00294-LPS-JLH
        v.                                       :
                                                 :    JURY TRIAL DEMANDED
  KALTURA, INC.,                                 :
                                                 :
                    Defendant.                   :
                                                 :
                                                 :
  COOLTVNETWORK.COM, INC.,                       :
                                                 :
                    Plaintiff,                   :
                                                 :    C.A. No. 19-295-LPS-JLH
        v.                                       :
                                                 :    JURY TRIAL DEMANDED
  LIMELIGHT NETWORKS, INC.,                      :
                                                 ::
                    Defendant.                   :
                                                 :
                                                 :
  COOLTVNETWORK.COM, INC.,                       :
                                                 :
                    Plaintiff,                   :
                                                 :    C.A. No. 19-296-LPS-JLH
        v.                                       :
                                                 :    JURY TRIAL DEMANDED
  MICROSOFT CORPORATION                          :
                                                 :
                    Defendant.                   :
                                                 :
                                                 :
  COOLTVNETWORK.COM, INC.,                       :
                                                 :
                    Plaintiff,                   :
                                                 :    C.A. No. 19-297-LPS-JLH
        v.                                       :
                                                 :    JURY TRIAL DEMANDED
  OOYALA, INC.,                                  :
                                                 :
                    Defendant.                   :
                                                 :




                                       2
Case 1:19-cv-00291-LPS-JLH Document 63 Filed 11/02/20 Page 3 of 6 PageID #: 1870




                                                               :
  COOLTVNETWORK.COM, INC.,                                     :
                                                               :
                           Plaintiff,                          :
                                                               :   C.A. No. 19-534-LPS-JLH
         v.                                                    :
                                                               :   JURY TRIAL DEMANDED
  SNAP, INC.,                                                  :
                                                               :
                           Defendant.                          :
                                                               :
                                                               :
  COOLTVNETWORK.COM, INC.,                                     :
                                                               :
                           Plaintiff,                          :
                                                               :   C.A. No. 19-535-LPS-JLH
         v.                                                    :
                                                               :   JURY TRIAL DEMANDED
  TRAPELO CORP.,                                               :
                                                               :
                           Defendant.                          :
                                                               :


                   MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

        Devlin Law Firm, LLC (“Movant”) hereby moves, pursuant to Rule 83.7 of the Local

 Rules of Civil Practice and Procedure of the United States District Court for the District of

 Delaware (“Local Rules”) for an Order in the form attached hereto granting leave to withdraw as

 counsel for Plaintiff CoolTVNetwork.com, Inc. (“Plaintiff”).

        In support of its Motion, Movant respectfully states as follows:

              1. Procedural Background

        In these patent infringement cases, the original Complaints alleged infringement of U.S.

 Patent No. 7,162,696 (the “’696 Patent”). The parties exchanged contentions, and a claim

 construction hearing took place October 19, 2020. Fact discovery is ongoing, and does not close

 until January 28, 2022.



                                                  3
Case 1:19-cv-00291-LPS-JLH Document 63 Filed 11/02/20 Page 4 of 6 PageID #: 1871




             2. Legal Standards

         As the withdrawal of Movant will leave Plaintiff without counsel by a member of the

 Delaware Bar for a period of time, pursuant to Local Rule 83.7, the decision as to whether to allow

 Movant to withdraw is within the discretion of the Court. See Sharp v. Verizon Del. Inc., No. 11-

 1209-RGA-CJB, 2012 U.S. Dist. LEXIS 179874, at *4 (D. Del. Dec. 12, 2012). In the Third

 Circuit, there is no multi-factor test that a district court must apply to decide a motion for attorney

 withdrawal. Ohntrup v. Makina Ve Kimya Endustrisi Kurumu, 760 F.3d 290, 295 (3d. Cir. 2014)

 (“Rules regarding attorney withdrawal are necessarily general because of the context-laden nature

 of such determinations. The interests to be considered will vary widely from case to case.”).

         Pursuant to Local Rule 83.7, Movant brings this Motion following the provision of the same

 to representatives of Plaintiff more than fourteen days ago (prior to the original Markman hearing).

             3. Withdrawal Is Appropriate

         Pursuant to Rule 1.16(b)(4) of the Delaware Lawyer’s Rules of Professional Conduct, a

 lawyer may withdraw withdraw for good cause. See Del. Rules of Prof. Conduct 1.16(b)(7). In this

 case, Movant cannot continue representation of Plaintiff due to fundamental disagreements on how

 to continue representation.1

             4. Notice Requirements Are Complete

         Pursuant to Local Rule 83.7, Movant served this motion on Plaintiff by certified mail

 addressed to Plaintiff’s last known address on October 16, 2020. A copy of the receipt confirming

 delivery is attached as Exhibit 1 to the Declaration of Timothy Devlin submitted in support of this




 1
   In order to maintain attorney-client privilege, Movant has not provided additional details in this
 filing regarding their communications with Plaintiff. Should the Court request additional
 information, Movant stands ready to provide it in camera at the Court’s convenience.
                                                     4
Case 1:19-cv-00291-LPS-JLH Document 63 Filed 11/02/20 Page 5 of 6 PageID #: 1872




 Motion. Movant also provided an electronic copy by email, receipt of which was acknowledged by

 Plaintiff.

          Movant conferred with counsel for Defendants pursuant to Delaware Local Rule 7.1.1

 concerning this Motion. Defendants have indicated they do not oppose this Motion for Leave to

 Withdraw as Counsel, on the condition that the following additional language be inserted in the

 Proposed Order:

                 Plaintiff has thirty (30) days from the date of this Order to identify substitute
          counsel and enter an appearance on its behalf. If Plaintiff fails to have counsel enter
          an appearance within the thirty (30) days, the Court will consider Plaintiff in default
          and will consider motions for default judgment, dismissal with prejudice or other
          appropriate relief from the defendants.

          Plaintiff CoolTVNetwork.com, Inc. does not oppose this Motion for Leave to Withdraw as

 Counsel, but has informed Movant that Plaintiff opposes Defendants’ language within the Proposed

 Order.

          Movant takes no position on Defendants’ language in the Proposed Order.

          Accordingly, Movant respectfully requests to be withdrawn as counsel for Plaintiff

 CoolTVNetwork.com, Inc. in this action.



 Dated: November 2, 2020                         DEVLIN LAW FIRM LLC

                                                 /s/ Timothy Devlin
                                                 Timothy Devlin (No. 4241)
                                                 1526 Gilpin Avenue
                                                 Wilmington, DE 19806
                                                 Phone: (302) 449-9010
                                                 tdevlin@devlinlawfirm.com

                                                 Attorney for Plaintiff CoolTVNetwork.com, Inc.




                                                     5
Case 1:19-cv-00291-LPS-JLH Document 63 Filed 11/02/20 Page 6 of 6 PageID #: 1873




                              7.1.1. CERTIFICATE OF CONFERENCE

        Plaintiff’s counsel has conferred with counsel for Defendants, Defendants do not oppose

 Plaintiff’s motion but have proposed additional language for the proposed, as noted in the Motion.



                                               /s/ Timothy Devlin
                                               Timothy Devlin #4241


                                  CERTIFICATE OF SERVICE


        I hereby certify that on November 2, 2020, I electronically filed the above document(s)

 with the Clerk of Court using CM/ECF, which will send electronic notification of such filing(s)

 to all registered counsel.


                                               /s/ Timothy Devlin
                                               Timothy Devlin #4241




                                                  6
